DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/13/22 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lingier et al. (EP3267147) in view of Bouras et al. (US Publication 2003/0137080).
	With respect to claim 1, Lingier et al. teaches a method of dispensing an assembly material on an electronic substrate, the method comprising: 
delivering an electronic substrate (34) to a dispensing system (1 and Paragraph 0071); 
moving the electronic substrate (34) in a pre-dispense position within a pre-heat station (30 is an inspection station with a heat sensor 42 located within the housing 31 of inspection station 30 which is provided before the dispenser 1); 
measuring a temperature of the electronic substrate in the pre-dispense position with a first non-contact sensor (42 arranged in the inspection station 30) positioned above the electronic substrate (34 and Paragraphs 0019, 0045 and 0072); and
dispensing viscous assembly material on the electronic substrate (Paragraphs 0002, 0064).
However, Lingier et al. does not explicitly disclose if the electronic substrate is at a proper temperature, moving the electronic substrate to a dispense position within a dispense station and measuring a temperature of the electronic substrate in the dispense position with a second non-contact sensor positioned above the electronic substrate to ensure the electronic substrate is at a proper temperature.  Bouras et al. teaches if the electronic substrate is at a proper temperature, moving the electronic substrate to a dispense position within a dispense station (Paragraph 0033) and measuring a temperature of the electronic substrate in the dispense position with a second non-contact sensor (44, 47) positioned above the electronic substrate to ensure the electronic substrate is at a proper temperature (Paragraphs 0033, 0037, Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the invention taught by Lingier et al. to include moving the electronic substrate if the temperature is proper and measuring a temperature of an electronic substrate with a second non-contact sensor as taught by Bouras et al. for the purpose of precisely controlling the system thereby ensuring a constant viscosity and constant flow rate of a dispensed material.
	With respect to claim 2, Lingier et al. teaches the first non-contact sensor is an infrared sensor (Paragraph 0045). However, does not explicitly disclose a second non-contact sensor that is an infrared sensor.
	Bouras et al. teaches a second non-contact sensor that is an infrared sensor (44, 47 and Paragraphs 0027, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the invention taught by Lingier et al. to include a second non-contact sensor as taught by Bouras et al. for the purpose of accurately monitoring temperature at multiple areas/zones of the system.
	With respect to claim 3, Lingier et al. teaches positioning the first non- contact sensor (42) with respect to the electronic substrate by a first adjustable bracket (110, 112, Figures 6,7 show one position of bracket and Figures 8,9 show a different position of the bracket, Paragraphs 0085, 0087, 0088).
	With respect to claim 4, Lingier et al. teaches a non-contact sensor (42) positioned on a carriage (Paragraphs 0085, 0087, 0088; note: carriage can be defined as a moving part of a machine that carries other parts into the required position therefore any part of mounting structure can be considered to be the carriage).  Lingier et al. does not explicitly disclose positioning a second non-contact sensor with respect the electronic substrate by a carriage.  Bouras et al. teaches positioning the second non- contact sensor (44, 47). Note: the combination of carriage of Lingier with a second non-contact sensor of Bouras et al. would satisfy the limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the invention taught by Lingier et al. to provide a second non-contact sensor as taught by Bouras et al. for the purpose of accurately monitoring temperature at multiple areas/zones of the system.
	With respect to claim 5, Bouras et al. teaches if the electronic substrate is at a proper temperature, moving the electronic substrate to a post-dispense position within a post-heat station (Paragraph 0033, Figure 5); and 
measuring a temperature of the electronic substrate in the post-dispense position with a third non-contact sensor positioned above the electronic substrate to ensure that the electronic substrate is at a proper temperature (Paragraphs 0027, 0033, Figure 5).
	With respect to claim 6, Lingier et al. teaches positioning the first non- contact sensor (42) with respect to the electronic substrate by a first adjustable bracket (110, 112, Figures 6,7 show one position of bracket and Figures 8,9 show a different position of the bracket, Paragraphs 0085, 0087, 0088).
With respect to claim 7, Lingier et al. teaches a non-contact sensor (42) positioned on a carriage (Paragraphs 0085, 0087, 0088; note: carriage can be defined as a moving part of a machine that carries other parts into the required position therefore any part of mounting structure can be considered to be the carriage).  Lingier et al. does not explicitly disclose positioning a second non-contact sensor with respect the electronic substrate by a carriage.  Bouras et al. teaches positioning the second non- contact sensor (44, 47). Note: the combination of carriage of Lingier with a second non-contact sensor of Bouras et al. would satisfy the limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the invention taught by Lingier et al. to provide a second non-contact sensor as taught by Bouras et al. for the purpose of accurately monitoring temperature at multiple areas/zones of the system.
With respect to claim 8, Lingier et al. teaches a non-contact sensor (42) positioned on a bracket (110, 112, Figures 6,7 show one position of bracket and Figures 8,9 show a different position of the bracket, Paragraphs 0085, 0087, 0088).  Lingier et al. does not explicitly disclose positioning a third non-contact sensor with respect to the electronic substrate by a second adjustable bracket.  Bouras et al. teaches a third non- contact sensor (44, 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify the invention taught by Lingier et al. to provide a third non-contact sensor as taught by Bouras et al. for the purpose of accurately monitoring temperature at multiple areas/zones of the system.
With respect to a second adjustable bracket, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art and has no patentable significance unless a new and unexpected result is produced. In re Plarza, 274 F. 2d 669, 124 USPQ 378 (1960). 
It would have been obvious to provide a second adjustable bracket to thereby ensure the stable mounting of a third non-contact sensor.
	With respect to claim 9, Bouras et al. teaches providing temperature feedback of the electronic substrate as part of a temperature control system (Paragraphs 0033, 0037, 0043, 0044).

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lingier et al. (EP3267147) in view of Bouras et al. (US Publication 2003/0137080) as applied to the claims above, and further in view of Murray et al. (US Patent 8,520,929).
	With respect to claim 10, Lingier et al., as modified, teaches the claimed invention with the exception of wherein providing temperature feedback includes, when an electronic substrate has reached a desired target temperature, the temperature control system turns off the heat to the electronic substrate, and when the temperature drops below a low temperature limit, the temperature control system turns the heat on.
Murray et al. teaches a method for sensing defects wherein providing temperature feedback includes, when an electronic substrate has reached a desired target temperature, the temperature control system turns off the heat to the electronic substrate, and when the temperature drops below a low temperature limit, the temperature control system turns the heat on (Column 2, Lines 42-49, Column 3, Lines 7-12 and Column 6, Lines 40-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to further modify the invention taught by Lingier et al., as modified, to provide a temperature feedback including reaching a desired target temperature, turning off heat to the electronic substrate, the temperature dropping below a low temperature limit as taught by Murray et al. for the purpose of preventing unacceptable quality conditions within the system.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Prentice et al. (US Patent 6,395,334) and Rossmeisl et al. (US Patent 6,453,810) teaches dispensing apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853